Opinion.— Counsel for appellants, in his brief, construed the charge of the court as instructing the jury that to exempt household and kitchen furniture from execution it must be used as such at the time of the levy. I am not certain that I understand the exact meaning of this part of the charge, and counsel in their briefs have thrown no light upon it.
We construe the statute (Pasch. Dig., 6834) as exempting from forced sale the household and kitchen furniture of a family, used by them as a family, and that it does not protect the furniture of a hotel which is used for the accommodation of guests and boarders.
From the evidence it appears that the family did not live in the hotel, and-none of the furniture which was used by the family was touched by the officer. Doubtless the furniture of a private family would not be rendered subject to execution by the fact that boarders were received into the family, but our opinion is that the furniture kept in hotels is not exempted from forced sale by reason of the fact that the hotel-keeper is the head of a family. We think, therefore, that the judgment should be affirmed.
Affirmed.